DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  REMARKS 
The response and amendment filed on March 22, 2022 have been acknowledged. Claim 1 has been amended. Claim 125 has been canceled. 
Claims 11, 13, 15, 17-19, 21, 24-26, 28 and 31-125 have been canceled. 
Claims 1-10, 12, 14, 16, 20, 22, 23, 27, 29 and 30 with species of a). A biological sample, b). A cell, c). A peptide; and d). An adjuvant, and a). Blood, b). T cells; c). SEQ ID NO: 1 are considered.  
           Rejoin Practice 
Claim 16 with elected species of SEQ ID NO: 1 is allowable. Claim 16 read on other non-elected species of peptide sequences, previously withdrawn from consideration as a result of a species of restriction requirement, SEQ ID NOS: 2-10665 with  all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among different species of inventions of different species of groups of peptides, as set forth in the Office action mailed on Sept 13, 2021, is hereby withdrawn and claim 16  related other species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
             Claim Rejections - 35 USC § 112
The rejection of  claim 125 is a relative term has been overcome necessitated by Applicants’ amendment. 
The rejection of Claim 1 for being vague and indefinite has been overcome necessitated by Applicants’ amendment. 
Claim Rejections - 35 USC § 101
The rejection of Claim 125 has been overcome necessitated by Applicants’ amendment.
Claim Rejections - 35 USC § 102
The rejection of Claim 125 under 35 U.S.C. 102(a) (1) as being anticipated by US Patent Application No.US Patent Application No. 2015/0241420A1 to Johnston et al..has  bene removed necessitated by Applicants’ amendment. 
Claim Rejections - 35 USC § 103
The rejection of Claims 1-10, 12, 14, 20, 22, 23,  27, 29 and 30 under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,205,140 B2 to Kloor et al. in view of  Schiffman et al. (Philos Trans R Soc Lond B Biol Sci. 2015 Jul 19; 370(1673) , page 1-13) and US Patent Application No. 2015/0241420A1 to Johnston et al. has been removed after the entering the amendment made in the examiner’s amendment. Because the SFP peptide of SEQ ID NO: 1 has not been taught or suggested by any state of art prior or after the current Application was filed. 
Double Patenting
The provisional rejection of Claims 1 and 125  provisionally on the ground of nonstatutory double patenting as being unpatentable over claim 29  of copending Application No. US Patent Application No. 16,617,805 (reference application) has been moot in view of a new ground of ejection in view of the  amendment of claim 1 in current Application as well as the copending Application . 
The provisional rejection of Claims 1 and 125 on the ground of nonstatutory double patenting as being unpatentable over the copending Application No. US Patent Application No. 16,617,805 (reference application) has been removed after the entering the amendment made in the examiner’s amendment. Because the SFP peptide of SEQ ID NO: 1 has not been met taught or suggested by SFP peptide cited by the current conflict Application 
Claims 1 and 29 are still provisional rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. US Patent Application No. 16,617,830 (reference application) has been removed after the entering the amendment made in the examiner’s amendment. Because the SFP peptide of SEQ ID NO: 1 cited in the rejected claims is not any of the SFP peptide cited by the current conflict Application
The rejection of Claim 125 on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. US Patent Application No. 17,249, 863 (reference application) is removed because of the persuasive argument submitted by Applicants’ response that the copending Application is abandoned on May 05, 2020.  
  EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 1 (current amended): In line 6 after “error” inserted --- wherein the first population of peptides comprising the peptide sequence of SEQ ID NO: 1, ----
Claim 16:  Canceled 
`	
Claims 1-10, 12, 14, 20, 22-23, 27, 29-30 are allowed. 

                 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The novelty of the claims is the independent claim 1 read on using a firth population of peptides comprising the peptide sequence of SEQ ID NO: 1, which is not taught or suggested by the state of art prior to the current Applicants was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648